Citation Nr: 0840814	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for right knee chondromalacia.  

2.  Entitlement to an increased evaluation in excess of 10 
percent for left knee chondromalacia.  

3.  Entitlement to service connection for lumbosacral strain 
with degenerative disc disease, claimed as secondary to the 
service-connected disabilities of the knees.

4.  Entitlement to service connection for a left hip strain, 
claimed as secondary to the service-connected disabilities of 
the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 10 percent 
evaluations for the veteran's service-connected right and 
left knee chondromalacia and denied service connection for 
lumbosacral strain and left hip strain, both claimed as 
secondary to the veteran's service-connected knee 
disabilities.  

In September 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

The issues of entitlement to increased evaluations in excess 
of 10 percent for right and left knee chondromalacia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has lumbosacral strain with degenerative disc disease that is 
due to his service-connected knee disabilities.  

3.  There is no probative evidence of a nexus between the 
veteran's left hip strain and his service-connected knee 
disabilities.  


CONCLUSIONS OF LAW

1.  Lumbosacral strain with degenerative disc disease was not 
caused by, proximately due to, or aggravated by the veteran's 
service-connected knee disabilities.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2008).

2.  Left hip strain was not caused by, proximately due to, or 
aggravated by the veteran's service-connected knee 
disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

During the September 2008 hearing the veteran explained that 
because of his service-connected knee disabilities, he now 
has an altered gait, which has caused his lumbosacral and 
left hip strains.  He therefore contends that his lumbosacral 
spine strain with degenerative disc disease and left hip 
strain are attributable to his service-connected 
disabilities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131.  Service connection for certain 
"chronic diseases" (including arthritis) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the United States Court of Appeals for 
Veterans Claims' (Court's) ruling in Allen, supra, it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection may be made.  Given what appear to be substantive 
changes, and because the veteran's claims were pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus relating the two disabilities together.  See 38 
C.F.R. § 3.310(a) (2008).  

In this case, the veteran has current diagnoses of 
lumbosacral strain with degenerative disc disease and left 
hip strain, as noted in the August 2004 VA examination 
report.  In addition, service connection is in effect for 
right and left knee chondromalacia.  Therefore, the first two 
elements are accordingly satisfied.  Nonetheless, the 
criteria for service connection on a secondary basis are not 
met.  The competent and probative medical evidence does not 
show that the veteran's lumbosacral strain with degenerative 
disc disease and left hip strain are proximately due to or 
the result of his service-connected right and left knee 
disabilities.  

Indeed, the post service treatment records reflect continuing 
complaints and treatment for the veteran's lumbosacral strain 
and left hip strain.  Beginning in April 1992, private 
treatment records indicate that the veteran injured his back 
while working at the United States Post Office.  It was noted 
that the veteran was moving a "heavy over-the-road 
container" when he began to experience pain in his lower 
back and left hip.  The veteran reported pain in the lumbar 
area, radiating down to his knee when sitting.  The veteran 
was diagnosed with lumbar strain, prescribed Naproxen, and 
placed on light duty for ten days.  In September 1994, the 
veteran experienced a similar incident while working with the 
heavy over-the-road container and suffered intense pain, 
radiating into his left leg with numbness and tingling of the 
feet.  Thereafter, VA outpatient treatment records from 
December 2003 to September 2005 note the veteran's chronic 
back pain since 1994, due to a "back injury at the post 
office."  

In August 2004, the veteran underwent a VA examination.  The 
veteran reported to the examiner that his back and left hip 
pain has been intense since 1994 and has increasingly 
worsened over the years.  After physical examination, the 
examiner diagnosed the veteran with lumbosacral strain with 
degenerative disc disease and left hip strain.  Upon review 
of the claims file, noting the veteran's on the job injury in 
1992, the examiner opined that the veteran's lumbar spine and 
left hip conditions are not caused by or a result of the 
veteran's service-connected knee disabilities, but rather the 
result of the injury sustained on his job at the United 
States Post Office.  

In support of the veteran's claims for benefits, a July 2005 
private medical statement was submitted by M.C., M.D.  Dr. 
M.C. indicated that he has treated the veteran since 1999 for 
diffuse musculoskeletal pain.  He noted that the veteran 
injured his knee in the military and subsequently developed 
significant diffuse pain in his hips, back, and knees.  Dr. 
M.C. opined that his current conditions are "related to some 
degree."  

While the two medical opinions of record are competent 
medical evidence, the July 2005 private medical statement is 
inconclusive and somewhat general.  Specifically, Dr. M.C. 
stated that the veteran's pain in his hips, back, and knees 
are related to some degree.  The Court has held on numerous 
occasions that medical opinions which are speculative, 
general, or inconclusive in nature are of little, if any, 
probative value.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Sacks v. West, 11 Vet. App. 314, 316-7 (1998); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Furthermore, there is no indication 
that the private medical opinion was based on a review of the 
veteran's claims file specifically focusing on the veteran's 
service treatment records and private records documenting the 
reported on the job injury affecting his back and left hip.  
This opinion also appears to be based solely on the veteran's 
own reported history, and not on consideration of the medical 
evidence of record.  An opinion based on an inaccurate 
(and/or incomplete) factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 179, 180 (1993).

On the other hand, the August 2004 VA physician rendered an 
objective opinion after reviewing the veteran's claims file 
and medical history.  This report confirms the 2004 VA 
examiner's opinion and is of great independent probative 
value as well.  An opinion offered by a physician based on a 
review of all evidence on file is considered to be an 
important factor in reaching an informed opinion.  Owens v. 
Brown, 7 Vet. App. 429 (1995).  As such, service connection 
for lumbosacral strain with degenerative disc disease and 
left hip strain claimed as secondary to the veteran's 
service-connected knee disabilities, must be denied.

Although the veteran has asserted that he believes his 
lumbosacral strain with degenerative disc disease and left 
hip strain are the results of his service-connected right and 
left knee disabilities, he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.  

As an aside, it is noted that although the veteran does not 
contend that he incurred his lumbosacral strain with 
degenerative disc disease and left hip strain in active 
service or on a direct basis, the criteria for service 
connection in this regard still are not met.  Regarding the 
lower back disability, the Board notes that service 
connection on a direct basis was initially denied in 
September 1996 and the veteran did not appeal that 
determination.  Thus, the claim for service connection for a 
lower back disability on a direct basis became final.  In any 
event, it is noted that evidence received thereafter 
continues to attribute the veteran's current back disorder to 
an intercurrent injury to the back in 1992, several years 
after discharge from service.  Thus, the finality of the 
veteran's claim remains intact in this regard.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  With regard 
to the claimed hip disability, the Board notes that service 
treatment records are completely negative and the post 
service medical evidence does not etiologically relate the 
veteran's disorder to service or any event of service.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for 
lumbosacral strain with degenerative disc disease and left 
hip strain, claimed as secondary to his service-connected 
knee disabilities, and the benefit-of-the-doubt rule is not 
for application.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter sent to the veteran.  In 
the January 2004 letter, the veteran was informed of the 
evidence necessary to substantiate the claim for service 
connection caused by a service-connected condition.  The 
letter informed the veteran that he must show evidence of the 
claimed physical condition and a relationship between the 
claimed condition and the service-connected condition.  See 
also the July 2004 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a May 2008 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  A 
Supplemental Statement of the Case (SSOC) was issued in June 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from 
December 2003 to February 2008, and private treatment records 
dated December 1987 to January 2007.  The Board notes that 
the RO attempted to obtain the veteran's records from the 
Social Security Administration (SSA) and after four 
unsuccessful attempts, the RO determined in May 2008 that the 
SSA records were unavailable for review.  The veteran was 
also provided a VA examination in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for lumbosacral strain with 
degenerative disc disease, including as secondary to the 
service-connected disabilities of the knees is denied.  

Entitlement to service connection for left hip strain, 
including as secondary to the service-connected disabilities 
of the knees is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
veteran's claim for increased ratings for his service-
connected right and left knee chondromalacia.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The veteran contends that his service-connected right and 
left knee disabilities are worse than the current evaluations 
contemplate.  Review of the evidentiary record shows that the 
veteran's most recent VA examination in conjunction with his 
claims was conducted in August 2004.  The record reflects 
that the veteran has not been afforded a more recent VA 
examination to assess the current severity of his right and 
left knee chondromalacia.  The Board finds that further 
examination is required so that the decision is based on a 
record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  

It is also noted that the veteran recently sought treatment 
for his service-connected right and left knee disabilities.  
The RO should ensure that the claims folder contains updated 
treatment records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Contact the veteran and obtain the 
names and addresses of all health care 
providers where he has received recent 
treatment for his service-connected knee 
disabilities.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records (unless the 
identified records are already associated 
with the claims file).  Regardless of 
whether or not the veteran responds, the 
RO should also obtain his most recent VA 
treatment records.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected right 
and left knee disabilities.  Any 
indicated diagnostic tests and studies 
should be accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain.  In this regard, the examiner 
should specifically indicate whether 
there is any pain and whether there is 
likely to be additional impairment of the 
knees caused by any of the following:  
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the knees during 
flare-ups or when repeatedly used.  

The veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  

3.  Thereafter, the issues should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


